IN THE SUPREME COURT OF THE STATE OF NEVADA


                       KEVIN PHILLIP RASPPERRY,                                    No. 83894
                       Appellant,
                       vs.
                       THE STATE OF NEVADA,
                                                                                     FILE
                       Respondent.                                                   NOV 1 6 2022



                                                ORDER OF AFFIRMANCE
                                    This is an appeal from a judgment of conviction, pursuant to a
                       jury verdict, of four counts of driving under the influence resulting in death
                       or great bodily harm, four counts of reckless driving causing death or great
                       bodily harm, one count of felony driving under the influence, and two counts
                       of possession of a controlled substance.         Eighth Judicial District Court,
                       Clark County; Tierra Danielle Jones, Judge.            Appellant Kevin Phillip
                       Raspperry raises nine contentions on appeal.'
                                      First, appellant argues that his speedy trial rights were
                       violated. We disagree. As to the statutory right to a speedy trial under NRS
                       178.556, there was good cause for the nearly 22-month delay. See Huebner
                       v. State, 103 Nev. 29, 31, 731 P.2d 1330, 1332 (1987) (stating that dismissal
                       is mandatory under NRS 178.556 only if no good cause is shown for the
                       delay).    In particular, the delay in bringing appellant to trial was
                       attributable     to   motion   practice,   the     COVID-19     pandemic,     and

                       accommodating the district court's calendar. As to the constitutional right
                       to a speedy trial, the delay between arraignment and trial was sufficient to
                       trigger a speedy-trial analysis, State v. Inzunza, 135 Nev. 513, 516-17, 454


                              'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                       is not warranted in this appeal.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    •40NPP,
                                                                                               (o0
                P.3d 727, 731 (2019) (holding that a delay approaching one year is sufficient
                to trigger constitutional speedy-trial analysis), but the relevant factors
                weigh against a violation. See Barker v. Wingo, 407 U.S. 514, 530 (1972)
                (identifying the factors to be balanced in deciding whether the right to a
                speedy trial has been violated). The reasons for the delay were valid and
                appropriate. Appellant litigated a motion to dismiss which was denied, then
                waived his speedy trial rights, and then agreed upon delays for this court to
                resolve pending cases relevant to that motion, and the remainder of the
                delay was compelled by the district court's calendar and other pandemic
                related delays. See id. at 531 (explaining that deliberate attempts to delay
                the trial by the State should weigh against the government, neutral factors
                like negligence or overcrowded courts should be weighted less heavily, and
                valid reasons may justify appropriate delay); cf. United States v. Olsen, 21
                F.4th 1036, 1047 (9th Cir. 2022) (holding that "a global pandemic that has
                claimed more than half a million lives in this country . . . falls within such
                unique circumstances to permit a court to temporarily suspend jury trials
                in the interest of public health"); United States v. Smith, 460 F. Supp. 3d
                981, 984 (E.D. Cal. 2020) ("Almost every court faced with the question of
                whether general COVID-19 considerations justify an ends-of-justice
                continuance and exclusion of time [from speedy-trial considerations] has
                arrived at the same answer: yes."). And appellant has not demonstrated
                prejudice. See Barker, 407 U.S. at 532 (explaining that prejudice "should
                be assessed in the light of the interests of defendants which the speedy trial
                right was designed to protect"). Appellant asserted that he faced a more
                aggressive prosecution due to the severity of the murder charge and
                suffered anxiety due to the length of the delay and severity of the murder
                charge. The record does not indicate that the prosecution assignment track

SUPREME COURT
         OF
      NEVADA
                                                      2
(0) I 947A
                prejudiced appellant. While the anxiety to the accused is a harm that the
                speedy trial right was designed to guard against, see Inzunza, 135 Nev. at
                518, 454 P.3d at 732, as so much of the delay was a consequence of
                appellant's motion to dismiss the murder charge, we conclude that
                appellant has not demonstrated a violation of his constitutional right to a
                speedy trial.
                            Second, appellant argues that there was insufficient evidence
                adduced at trial to show that he was driving the car that collided with the
                victim's vehicles. He also argues that there was inadequate proof that he
                possessed the controlled substances in the backpack in the car.
                            Viewing the evidence in the light most favorable to the
                prosecution, we conclude that a "rational trier of fact could have found the
                essential elements of the crime[s] beyond a reasonable doubt." McNair v.
                State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992) (quoting Jackson v.
                Virginia, 443 U.S. 307, 319 (1979)); see Bolden v. State, 97 Nev. 71, 73, 624
                P.2d 20, 20 (1981) (holding that a jury's verdict will not be disturbed on
                appeal where substantial evidence supports it). Witnesses testified that a
                gray Toyota Avalon, registered to appellant's mother, careened through a
                red light at roughly 100 miles per hour. The Avalon struck an SUV in the
                intersection, causing the SUV to strike another car and a bus. The heavily
                damaged Avalon came to rest over 200 feet away from the collision. A
                medical technician testified that he extricated appellant from the driver's
                seat of the Avalon and saw no one else in the car. A responding officer also
                observed appellant being removed from the driver's side of the vehicle.
                Witnesses also testified that a backpack with containers of MDMA and
                methamphetamine was recovered from the Avalon.              Testing showed

                appellant's blood alcohol content was .205 percent under two hours after the

SUPREME COURT
         OF
      NEVADA
                                                      3
(0) I 947A
                collision and revealed the presence of MDMA and marijuana. Based on this
                evidence, a rational juror could conclude beyond a reasonable doubt that
                appellant was impaired, drove recklessly through the intersection, and
                caused multiple collisions resulting in great bodily harm and death while in
                possession of controlled substances. See NRS 484C.110(1)(c) (driving under
                the influence); NRS 484C.430(1) (driving under the influence causing death
                or substantially bodily harm); NRS 484B.653(1) (reckless driving); NRS
                453.336 (possession of a controlled substance).
                            Third, appellant argues that the district court erred in
                admitting blood alcohol evidence without an adequate foundation and chain
                of custody, pointing to a mistake in the documentation. We discern no abuse
                of discretion. See Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109
                (2008). The State established a chain of custody through the testimony of
                the officer who documented the blood draw and the phlebotomist who
                performed the blood draws. Nothing in the record suggests that the blood
                samples were not those obtained from appellant or that any discrepancy in
                the chain of custody rendered it unsound. See Sorce v. State, 88 Nev. 350,
                352-53, 497 P.2d 902, 903 (1972). Although the documentation had errors
                in that the time of the blood draws was written into the "incident time" box
                on the form, testimony established that the samples shared the same event
                number as the police report for the collision investigation.     Thus, any

                discrepancies in the documentation went to the weight of the evidence, not
                its admissibility. See Hughes v. State, 116 Nev. 975, 981, 12 P.3d 948, 952
                (2000).
                            Fourth, appellant contends that the testimony of a witness
                through a teleconferencing application violated his right to confrontation,



SUPREME COURT
        OF
     NEVADA
                                                     4
(01 1947A
                and the district court failed to make sufficient findings that it was
                necessary. We agree.
                             Courts may permit witnesses to appear by simultaneous
                audiovisual transmission at trial provided that such a presentation "is
                necessary to further an important public policy and only where the
                reliability of the testimony is otherwise assured." Lipsitz v. State, 135 Nev.
                131, 136, 442 P.3d 138, 143 (2019) (applying the standard in Maryland v.
                Craig, 497 U.S. 836 (1990), to two-way audiovisual communication); see
                SCR Part IX-A(B) Rule 2.        Simultaneous audiovisual transmission of
                testimony may "be used only after the trial court hears evidence and makes
                a case-specific finding that the procedure is necessary to further an
                important state interest." Lipsitz, 135 Nev. at 136-37, 442 P.3d at 143.
                Here, the district court noted that administrative orders related to the
                COVID-19 pandemic authorized teleconferenced testimony and that the
                method of transmission permitted the jury to see the witness and the
                defense to cross-examine him, ensuring reliability. See Craig, 497 U.S. at
                845-46. However, the district court did not make the required case-specific
                findings that the witness who testified via audiovisual transmission was
                especially   vulnerable    to   COVID-19     and    therefore   needed    the
                accommodation. See Lipsitz, 135 Nev. at 136-37, 442 P.3d at 143.
                             Although the State has not argued that any error in this respect
                was harmless, we conclude that our sua sponte review for harmlessness is
                appropriate here.2   See Belcher v. State, 136 Nev. 261, 268, 464 P.3d 1013,



                      2The State's argument that "[a]ppellant fails to explain who his
                defense was in any way prejudiced by the use of live audio-visual
                transmission[I does not meet its burden of proving that any error was
                harmless beyond a reasonable doubt. See Medina, 122 Nev. at 355, 143 P.3d
                at 477.
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 194Th
                1024 (2020) (providing that where the State fails to argue that error is
                harmless, this court may still determine that an error was harmless after
                considering the following factors: "(1) the length and complexity of the
                record, (2) whether the harmlessness of an error is certain or debatable, and
                (3) the futility and costliness of reversal and further litigation."); Medina v.
                State, 122 Nev. 346, 355, 143 P.3d 471, 477 (2006) (concluding that when
                State can show beyond a reasonable doubt that Confrontation Clause error
                did not contribute to the verdict, reversal is unnecessary); see also Chapman
                v. California, 386 U.S. 18, 23-24 (1967) (adopting harmless error standard).
                The record in this case, which has only three days of testimony about the
                cause of a traffic collision, is not voluminous or complex. The harmlessness
                of the error is not debatable given that other witnesses provided similar
                testimony as the challenged witness—that they saw appellant in or being
                removed from the Avalon following the collision—and other evidence linked
                appellant to the Avalon—namely, the vehicle registration in his mother's
                name. See Medina, 122 Nev. at 355, 143 P.3d at 477 (recognizing that court
                may consider the extent to which testimony is cumulative of other evidence
                and strength of the State's case in determining whether its admission was
                harmless). Because we are confident that a rational jury would have found
                appellant guilty without the remote testimony, it would be futile to reverse
                and remand because another trial would reach the same result. See Brooks,
                772 F.3d at 1172 (concluding that remand for retrial would be futile where
                there is overwhelming evidence of guilt). Accordingly, we conclude that the
                confrontation error due to the remote testimony was harmless beyond a
                reasonable doubt.
                             Fifth, appellant contends that the district court erred in
                admitting evidence of uncharged conduct. He asserts testimony that the

SUPREME COURT
        OF
     NEVADA

                                                       6
(0) 1947A
                vehicle control module did not record the charged event because it was full
                of data implied that he had caused other collisions. We discern no plain
                error.   See Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 94-95 (2003)
                (reviewing unobjected-to error for plain error affecting substantial rights).
                The reference to the module being full was not an unmistakable reference
                to appellant's prior bad acts as the record indicates that the car appellant
                was driving was registered to his mother. See Patterson v. State, 111 Nev.
                1525, 1530, 907 P.2d 984, 987 (1995) ("An error is plain if the error is so
                unmistakable that it reveals itself by a casual inspection of the record."
                (internal quotation marks omitted)). Further, data about the event was
                retrieved from one of the victim's cars, which indicates that the data filling
                the module on appellant's vehicle may have included all events involving
                that car regardless of who was at fault. Additionally, appellant did not
                demonstrate substantial prejudice given the overwhelming evidence of
                guilt.
                             Sixth, appellant contends that the district court erred in not
                inquiring into juror bias when a juror informed the court that he knew a
                witness during a break in that witness's testimony. After being informed of
                the juror's statement, counsel for appellant acquiesced to the court's plan to
                question the juror but then did not object when the court failed to do so after
                it reconvened. We conclude that appellant failed to demonstrate plain error
                affecting his substantial rights. See Green, 119 Nev. at 545, 80 P.3d at 94-
                95; cf., Daly v. State, 99 Nev. 564, 568, 665 P.2d 798, 801 (1983) (recognizing
                that a contemporaneous objection is necessary to preserve error related to
                a court's failure to enforce an earlier ruling); McCall v. State, 97 Nev. 514,
                516, 634 P.2d 1210, 1211 (1981) (recognizing that the failure to object to an
                unqualified juror when grounds for disqualification are known constitutes

SUPREME COURT
        OF
     NEVADA

                                                      7
(0) 1947A
                waiver). The failure to inquire into potential bias constituted error that was
                plain from a casual inspection of the record. See Sanders v. Sears-Page, 131
                Nev. 500, 507, 354 P.3d 201, 206 (Ct. App. 2015) (recognizing trial court's
                duty to question jurors when information suggesting actual bias arises).
                However, appellant did not establish prejudice—i.e., that a biased juror
                served on his jury. See Preciado v. State, 130 Nev. 40, 44, 318 P.3d 176, 178
                (2014) ("A district court's erroneous denial of a challenge for cause is
                reversible error only if it results in an unfair empaneled jury."); Blake v.
                State, 121 Nev. 779, 796, 121 P.3d 567, 578 (2005) (concluding that
                appellant not denied right to impartial jury so long as "the jury actually
                seated [was] impartial"). The juror's mere acquaintance with the witness
                did not establish actual or implied bias. See United States v. Bradshaw, 787
                F.2d 1385, 1390 (10th Cir. 1986) (concluding that, while a potential juror's
                acknowledgment that he was acquainted with government witnesses would
                necessitate further inquiry, that fact in and of itself does not compel a
                conclusion of bias); Tinsley v. Borg, 895 F.2d 520, 528-29 (9th Cir. 1990)
                (noting that, absent actual bias, courts have declined to find implied bias
                based on a juror's personal acquaintance with a witness); see also Tomlin v.
                State, 81 Nev. 620, 624-25, 407 P.2d 1020, 1022 (1965) (concluding that
                district court did not err in retaining juror after she informed district
                attorney's office she knew a witness but assured court she could remain
                impartial).   Additionally, trial counsel for both parties did not appear
                concerned that the relationship between the witness and jurOr was anything
                more significant than a past work acquaintanceship.              Under these

                circumstances, we conclude that appellant has not demonstrated that the
                trial court's failure to question the juror affected his substantial rights.



SUPREME COURT
         OF
      NEVADA

                                                       8
(0) I 947A
                            Seventh, appellant contends that comments made by the
                prosecutor indicating that appellant was blaming the car or police
                investigation constituted improper disparagement of legitimate defense
                tactics. Appellant did not object to either argument, and we discern no plain
                error, Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008). A
                prosecutor may not "ridicule or belittle the defendant or the case." Earl v.
                State, 111 Nev. 1304, 1311, 904 P.2d 1029, 1033 (1995); see Browning v.
                State, 124 Nev. 517, 534, 188 P.3d 60, 72 (2008) (recognizing that a
                prosecutor's disparagement of defense counsel or the legitimate tactics of
                defense counsel is improper). But here the challenged comments, when
                considered in context, did not belittle the defense case or tactics. See Knight
                v. State, 116 Nev. 140, 144-45, 993 P.2d 67, 71 (2000) (observing that "[a]
                prosecutor's comments should be viewed in context" when considering
                whether a defendant should be afforded relief). Instead, the comments
                responded to the substance of appellant's cross-examination of State
                witnesses, which sought to discredit the investigation or indicate a fault in
                the vehicle may have caused the collision. That response was within the
                bounds of permissible argument. See Greene v. State, 113 Nev. 157, 178,
                931 P.2d 54, 67 (1997) (recognizing rebuttal arguments may permissibly
                respond to issues raised by the defense's closing), receded from on other
                grounds by Byford.v. State, 116 Nev. 215, 235, 994 P.2d 700, 713 (2000).
                            Eighth, appellant argues that his aggregate sentence was
                excessive and disproportionate given the collision was the result of his drug
                and alcohol addiction rather than malice.
                            We discern no abuse of discretion. See Martinez v. State, 114
                Nev. 735, 737-38, 961 P.2d 143, 145 (1998) (recognizing that sentencing
                courts have wide discretion in imposing sentence); Sims v. State, 107 Nev.

SUPREME COURT
        OF
     NEVADA

                                                       9
(0) 1947A
                      438, 439, 814 P.2d 63, 64 (1991) (recognizing that the legislature and
                      sentencing courts are afforded great deference and a reviewing court "rarely
                      will be required to engage in extended analysis to determine that a sentence
                      is not constitutionally disproportionate" (quoting Solem v. Helm, 463 U.S.
                      277, 290 n.16 (1983))). A sentence that is within the statutory limits is not
                      "cruel and unusual punishment unless the statute fixing punishment is
                      unconstitutional or the sentence is so unreasonably disproportionate to the
                      offense as to shock the conscience." Blume v. State, 112 Nev. 472, 475, 915
                      P.2d 282, 284 (1996) (quoting CuIverson v. State, 95 Nev. 433, 435, 596 P.2d
                      220, 221-22 (1979)). Appellant's sentence falls within the parameters of the
                      relevant   statutes,   and   he   does     not   allege   those   statutes   are

                      unconstitutional.      See NRS 193.130(2)(d); NRS 453.336(2)(b); NRS
                      484B.653(9); NRS 484C.400(1)(c); NRS 484C.430(1).           The district court

                      sentenced him within the guidelines of NRS 176.035(1) to concurrent and
                      consecutive sentences, which was in the district court's discretion, see
                      Pitmon v. State, 131 Nev. 123, 128-29, 352 P.3d 655, 659 (Ct. App. 2015),
                      and we conclude that the aggregate sentence imposed is not so grossly
                      disproportionate so as to shock the conscience and constitute cruel and
                      unusual punishment. See Harrnelin v. Michigan, 501 U.S. 957, 1001 (1991)
                      (plurality opinion) (explaining the Eighth Amendment does not require
                      strict proportionality between crime and sentence; it forbids only an
                      extreme sentence that is grossly disproportionate to the crime).
                                  Lastly, appellant contends that the cumulative effect of errors
                      during trial warrants relief. "When evaluating a claim of cumulative error,
                      we consider the following factors: `(1) whether the issue of guilt is close, (2)
                      the quantity and character of the error, and (3) the gravity of the crime
                      charged." Valdez, 124 Nev. at 1195, 196 P.3d at 481 (quoting Mulder v.

SUPREME COURT
        OF
     NEVADA
                                                            10
(0) 1947A    ogaiY.
                  State, 116 Nev. 1, 17, 992 P.2d 845, 854-55 (2000)).        Appellant has

                  demonstrated two errors: the erroneous admission of teleconferenced
                  testimony and the failure to question a juror regarding potential bias.
                  While the crimes charged were serious, the State presented overwhelming
                  evidence of appellant's guilt. Further, the errors did not have significant
                  cumulative effect as the error admitting remote testimony was harmless
                  due to the' cumulative nature of the testimony and the record did not
                  indicate that the juror was biased.
                              Having considered appellant's contentions and concluding that
                  they do not warrant relief, we
                              ORDER the judgment of conviction AFFIRMED.3




                                          Prraguirre


                                             J.
                                                                94.                   , Sr.J.
                  Stiglich                                   GilIons




                  cc:   Hon. Tierra Danielle Jones, District Judge
                        Steven S. Owens
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        3The Honorable Mark Gibbons, Senior Justice, participated in the
                  decision of this matter under a general order of assignment.
SUPREME COURT
         OF
      NEVADA
                                                        11
(0) I 947A    •